Citation Nr: 0711862	
Decision Date: 04/23/07    Archive Date: 05/01/07

DOCKET NO.  04-09 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Diego, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for diabetes mellitus, Type II, for the period from March 10, 
2002, to July 27, 2003.

2.  Entitlement to a rating in excess of 20 percent for 
diabetes mellitus, Type II, from July 28, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1967 to 
March 1969.

These matters initially came before the Board of Veterans' 
Appeals (Board) from a June 2003 rating decision in which the 
RO, among other things, granted service connection for 
diabetes mellitus Type II and assigned an initial rating of 
10 percent, effective March 10, 2002.  The veteran filed a 
notice of disagreement (NOD) with the assigned rating in 
August 2003, and the RO issued a statement of the case (SOC) 
in December 2003.  In the SOC, the RO increased the rating to 
20 percent, effective July 28, 2003.  The veteran filed a 
substantive appeal (via VA Form 9, Appeal to Board of 
Veterans' Appeals) in March 2004.

Because the veteran disagreed with the initial rating 
assigned following the grant of service connection for 
diabetes mellitus, type II, the Board has characterized this 
matter in light of the distinction noted in Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (distinguishing initial 
rating claims from claims for increased ratings for already 
service-connected disability).  Moreover, although the RO 
assigned a higher, 20 percent, rating for the condition from 
July 28, 2003, inasmuch as higher ratings for the condition 
are available both before and since July 28, 2003, and the 
veteran is presumed to seek the maximum available benefit for 
a disability, claims for higher ratings, at each stage, 
remain viable on appeal.  Id.; AB v. Brown, 6 Vet. App. 35, 
38 (1993).  Hence, the Board has construed the appeal as 
encompassing the two issues set forth on the title page.  

In August 2006, the Board remanded the matters on appeal to 
the RO, via the Appeals Management Center (AMC) in 
Washington, DC, for due process development.  After 
completing the requested action, the RO/AMC continued the 
denial of a higher rating at each stage (as reflected in a 
December 2006 supplemental SOC), and returned the matters to 
the Board for further appellate consideration.

As a final preliminary matter, the Board notes that, in the 
prior remand, the periods for higher rating were 
characterized as from March 10, 2002 to July 28, 2003, and 
from July 29, 2003.  However, the SOC reflects the RO's 
increase to 20 percent as "effective July 28, 2003."  As 
the veteran actually has a rating of 10 percent for the 
period from March 10, 2002 to July 27, 2003, and a rating of 
20 percent from July 28, 2003, the Board has modified the 
issues accordingly.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  For the period from March 10, 2002, to July 27, 2003, the 
veteran's diabetes was manageable by restricted diet only; he 
was not taking insulin or an oral hypoglycemic during this 
time period.

3.  Since July 28, 2003, the veteran's diabetes has required 
an oral hypoglycemic agent and restricted diet, but has not 
required regulation of activities.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for diabetes mellitus, Type II, for the period from 
March 10, 2002, to July 27, 2003, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.119, 
Diagnostic Code 7913 (2006).

2.  The criteria for a rating in excess of 20 percent for 
diabetes mellitus, Type II, from July 28, 2003, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 
4.119, Diagnostic Code 7913 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2006)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify the veteran of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In rating cases, a claimant must be provided 
with information pertaining to assignment of disability 
ratings (to include the rating criteria for all higher 
ratings for a disability), as well as information regarding 
the effective date that may be assigned.  Id.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, in a September 2006 letter, the AMC provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate the claims for a higher initial 
rating prior to July 28, 2003, and a higher rating on and 
after that date, as well as what information and evidence 
must be submitted by the veteran, what information and 
evidence would be obtained by VA, and the need for the 
veteran to advise VA of and to submit any further evidence 
that is relevant to the claims.  This same letter informed 
the veteran how disability ratings and effective dates are 
assigned and the type of evidence that impacts those 
determinations.  After issuance of the September 2006 letter, 
and opportunity for the veteran to respond, the December 2006 
SSOC reflects readjudication of the claims.  Hence, the 
veteran is not shown to be prejudiced by the timing of VCAA-
compliant notice.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a statement of the SOC or SSOC, is sufficient to cure a 
timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records and post-service private medical 
records, as well as a VA-authorized examination report and 
outpatient treatment records from the VA Medical Centers 
(VAMC) in Loma Linda, California.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the veteran has been notified and made aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either of the claims.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error and affirming that the provision of adequate 
notice followed by a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication).  See also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 
C.F.R. Part 4 (2006).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7 (2006).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2006).

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1 (2006); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is or primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However in 
Fenderson, the United States Court of Appeals for Veterans 
Claims noted an important distinction between an appeal 
involving a veteran's disagreement with the initial rating 
assigned at the time a disability is service connected.  
Where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection, 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found), are both required.  See 
Fenderson, 12 Vet. App. at 126.

Under Diagnostic Code (DC) 7913, diabetes mellitus manageable 
by restricted diet only warrants a 10 percent rating.  A 20 
percent rating requires insulin or an oral hypoglycemic agent 
and a restricted diet.  A 40 percent rating requires insulin, 
a restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities).  A 60 
percent rating requires insulin, a restricted diet, and 
regulation of activities, with episodes of ketoacidosis or 
hypoglycemic reactions requiring 1 or 2 hospitalizations per 
year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  A 100 percent rating requires more 
than 1 daily injection of insulin, a restricted diet, and 
regulation of activities, with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least 3 hospitalizations 
per year or weekly visits to a diabetic care provider, plus 
either progressive loss of weight or strength, or 
complications that would be compensable if separately 
evaluated.  38 C.F.R. § 4.119, DC 7913 (2006).

Considering the pertinent evidence in light of the above-
noted criteria, the Board finds that the record does not 
support assignment of any higher initial or subsequent rating 
for diabetes mellitus during either period before or since 
July 28, 2003.

During the April 2003 VA-authorized examination, the veteran 
stated that, while he was treated with Glyburide and 
Glucophage for diabetes several years previously, he was then 
only on diet control for his diabetes.  The private medical 
records from Kaiser Permanente confirm that the veteran was 
treated with these oral hypoglycemic agents.  A December 1998 
clinic progress record reflects the prescription of both 
Glyburide and Glucophage and an examination report date 
stamped May 2000 indicates a prescription of Glucophage.  
These treatment notes precede the March 10, 2002 effective 
date of the grant of service connection.  Thus, the medical 
evidence of record reflects that for the period from March 
10, 2002 to July 27, 2003, the veteran's diabetes was 
manageable by restricted diet only, warranting a 10 percent 
rating, and did not require either insulin or an oral 
hypoglycemic agent warranting the next higher, 20 percent 
rating.

In a July 28, 2003 letter, Dr. Cobb wrote that the veteran 
was taking Glyburide twice per day.  He did not, however, 
indicate that the veteran's diabetes also required regulation 
of activities.  Moreover, there is no other evidence 
indicating that since July 28, 2003 the veteran has required 
regulation of activities to control his diabetes in addition 
to his medication and restriction of activities.  Thus, since 
July 28, 2003 ,the veteran has not had the symptomatology 
required for next higher  40 percent rating.
 
The Board also notes that the medical evidence also indicates 
that none of the criteria for rating higher than 40 percent-
at  least annual hospitalizations for diabetic care due to 
episodes of ketoacidosis or hypoglycemic reactions, visits at 
least twice monthly to a diabetic care provider, 
complications that would not be compensable if separately 
evaluated, etc.-have been met at any point during any period 
under consideration.  Indeed, on the April 2003 VA-authorized 
examination, the veteran denied a history of hospitalizations 
due to diabetic ketoacidosis, hyperglycemia, or hypoglycemic 
episodes.

Further, the Board observes that in the June 2003 rating 
decision on appeal, the RO also granted service connection 
for coronary artery disease (CAD) as secondary to service-
connected diabetes mellitus.  However, CAD is separately 
rated, and the manifestations of the secondary disability 
cannot be considered in evaluating the severity of the 
veteran's diabetes mellitus.  To hold otherwise would violate 
the rule against pyramiding.  See 38 C.F.R. § 4.14 (2006) 
(providing, in part, that evaluation of the same 
manifestations under different diagnoses [or, diagnostic 
codes], is to be avoided).

The above determinations are based on consideration of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that there is no showing that, during either 
period under consideration, the veteran's diabetes mellitus 
has reflected so exceptional or unusual a disability picture 
as to warrant the assignment of any higher rating on an 
extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (cited in 
the December 2003 SOC).   As noted, this disability has not 
resulted in frequent hospitalization; nor has it objectively 
been shown to markedly interfere with employment (i.e., 
beyond that contemplated in the assigned rating at each 
stage).  There also is no evidence that the disability has 
otherwise rendered impractical the application of the regular 
schedular standards.  Hence, the Board finds that the 
criteria for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that the 
criteria for higher initial and subsequent ratings for 
diabetes mellitus, type II, have not been met at any point 
during either period under consideration.  As such, there is 
no basis for any further staged rating, pursuant to 
Fenderson, and each claim must be denied.  In reaching these 
conclusions, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against each claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 
2002 & Supp. 2006); 38 C.F.R. § 3.102 (2006); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial rating in excess of 10 percent for diabetes 
mellitus, Type II, for the period from March 10, 2002, to 
July 27, 2003, is denied.

A rating in excess of 20 percent for diabetes mellitus, Type 
II, from July 28, 2003, is denied.


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


